Citation Nr: 0328280	
Decision Date: 10/21/03    Archive Date: 10/28/03	

DOCKET NO.  02-05 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for low back strain.   

2.  Entitlement to an effective date earlier than 
September 20, 2000, for the assignment of a 40 percent 
disability rating for low back strain. 

3.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from January 1983 to July 
1991.  

By rating decision dated in August 2001, the disability 
rating for the veteran's low back strain was increased from 
20 percent to 40 percent disabling, effective September 20, 
2000.  Service connection is also in effect for:  Sinusitis, 
rated as 30 percent disabling from May 1994; bronchial 
asthma, rated as 30 percent disabling from January 1995; 
allergic rhinitis, rated as noncompensably disabling, from 
June 1995; and lipoma, postoperative status, left shoulder, 
rated as noncompensably disabling from July 1991.  The 
combined disability evaluation of 70 percent has been in 
effect since September 20, 2000.  

At a travel board hearing before the undersigned at the VARO 
in Chicago, in May 2003, the veteran gave testimony that he 
was currently receiving treatment for his back at the West 
Side VA Medical Center.  He stated that he also went to that 
facility for treatment and evaluation of his other service-
connected disabilities.  Unfortunately, the most recent 
medical evidence of record is dated in July 2001.  Under 
Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, or are within VA's control, and could reasonably 
be expected to be part of the record, then "such documents 
are, in contemplation of law, before the Secretary and the 
Board and should be included in the record."  Id. at 613.  If 
such material could be determinative of the claim, a remand 
for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998)

At the hearing, the veteran and his representative asserted 
that his low back symptomatology had gotten worse since the 
time of his December 2000 rating examination.  The veteran 
complained of muscle spasms, feelings of numbness, and pain.  
He stated that he was going to be starting steroidal 
treatment at the pain center beginning in May.  The 
representative requested that the veteran be accorded a new 
VA examination because the December 2000 examination was too 
remote and because the veteran had been experiencing 
increased symptomatology since the 2000 examination.  The 
Board notes that a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
changed since the last examination.  Snuffer v. Gober, 10  
Vet. App. 400 (1997); Caffrey v. Brown, 6  Vet. App. 377 
(1994).  

With regard to the claim for a total disability rating based 
on unemployability, it is essentially asserted that the 
impact of the service-connected disabilities as a whole on 
the veteran's ability to obtain and maintain some form of 
gainful employment has not been adequately addressed.  The 
representative notes that while the physician at the time of 
the December 2000 examination opined that, because of his 
back condition, the veteran would not be able to do any heavy 
lifting within 20 pounds or sit for a prolonged period for 
more than 20 minutes, or stand or walk for a prolonged period 
of more than 10 minutes, since the veteran could perform 
desk-type work, he was not unemployable.  

In further testimony given at the hearing (transcript, page 
19), the veteran indicated that he had worked on a part-time 
basis while attending school between April 1998 and May 1999.  
He indicated that the work as a computer lab technician was a 
part-time position for people with disabilities, but he had 
to leave the job when he graduated from the school 
(transcript, page 13).  The veteran further testified that 
after finishing college in 1999 he applied for several State 
and Federal positions, but had not yet heard anything.  He 
stated he did this to satisfy the requirements of vocational 
rehabilitation (transcript, page 15).  From a review of the 
record, it is not clear whether or not the veteran has a 
vocational rehabilitation folder.  

With regard to the claim for entitlement to an effective date 
earlier than September 20, 2000, for the assignment of a 40 
percent disability rating for the low back disability, the 
representative makes reference to an exception to the general 
rule governing claims for increase.  The representative 
argues that if the evidence shows that the increase in 
disability occurred prior to the date of receipt of a claim, 
the RO may assign the earliest date as of which it is 
factually ascertainable that an increase occurred as long as 
the claim for the increased disability rating was received 
within a year of the date that the increase occurred.  The 
representative cites 38 C.F.R. § 3.400(0)(2) and 
Harper v. Brown, 10 Vet. App. 125 (1997).  

The undersigned notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000) 
redefines the obligations of VA with respect to notice and 
the duty to assist.  38 U.S.C.A. §§ 5103, 5103(A) (West 
2002).  The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate a claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The statement of the case dated in October 2002 included the 
provisions of the VCAA, but did not specifically provide 
information regarding the respective obligations of VA and 
the veteran in obtaining evidence as set forth in Quartuccio.  
Moreover, in the cover letter that accompanied the statement 
of the case, the veteran was told that he had 60 days to 
respond.  Subsequent to this letter, however, a decision was 
issued in the Federal Circuit Court that interpreted the 
effect of the VCAA on claims for veterans' benefits, 
including the veteran's claim.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Further, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. September 22, 2003), the United States Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as being 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs.  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
in addition to that specified below, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in Paralyzed Veterans of 
American v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent are fully complied with 
and satisfied.  At the very least, the 
veteran should be provided a letter 
notifying him of the provisions of the 
VCAA and their effect on his particular 
claim.  This letter should also contain a 
statement disclosing the type of evidence 
that would be essential to the success of 
his claim, as well as a statement as to 
which portion of evidence, if any, is to 
be provided by the claimant and which, if 
any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The RO should request that the 
veteran supply the names, dates, and 
places, of any individuals or treatment 
facilities, VA, or private, that have 
treated him for any of his service-
connected disabilities, particularly his 
low back disorder, since 2000.  After 
having received proper authorization from 
the veteran, the RO should obtain copies 
of any records that are not already part 
of the claims file and associate them 
with the claims file.  Of particular 
interest are records from the VA Medical 
Center, West Side, Chicago, dating from 
July 2001.  

3.  The RO should obtain the veteran's 
vocational rehabilitation folder, if one 
exists, and associate it with the claims 
folder.  

4.  The veteran should be provided with a 
VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based Upon 
Unemployability) for completion.  He 
should provide detailed information 
regarding any attempts he has made to 
obtain employment in the past several 
years and the results of those efforts.  
If he reports having been rejected from 
employment by any company, that company 
should be contacted and asked to provide 
the reasons why it was not able to hire 
the veteran at that particular time.  

5.  The veteran should be afforded an 
appropriate examination to evaluate his 
low back disability to determine the 
current nature and extent of impairment 
attributable to the service-connected low 
back strain.  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination.  

If loss of range of motion is present, 
the examiner should comment on whether 
the loss of range of motion is mild, 
moderate, or severe, as well as the 
reason for the loss of motion.  The 
examiner is further requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with 
regard to the low back and lower 
extremities and to make specific findings 
as to whether each complaint is related 
to the service-connected low back strain.  
The examiner is also requested to render 
an opinion as to whether there was 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.  The examiner is further 
requested to indicate the presence or 
absence of the following:  Muscle spasm 
on extreme forward bending; unilateral 
loss of lateral spine motion in standing 
position; listing of whole spine to 
opposite side; positive Goldthwait's 
sign; marked limitation of forward 
bending in standing position; loss of 
lateral motion with arthritic changes; 
narrowing or irregularity of joint space; 
or some of the above with abnormal 
mobility on forced motion.  The examiner 
should also determine whether the back 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation.  Comment should also 
be made on whether pain is visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
lumbosacral strain, the presence or 
absence of changes and condition of the 
skin as indicative of disuse due to the 
lumbosacral strain, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected low back strain.  The examiner 
should provide an opinion as to the 
impact of the service-connected low back 
disability on the veteran's ability to 
obtain and maintain some form of gainful 
employment.  An opinion should also be 
expressed as to the examiner's impression 
as to the combined effect of the 
veteran's several service-connected 
disabilities on his ability to obtain and 
maintain some form of gainful employment.  

7.  The veteran should also be accorded a 
general medical examination for the 
purpose of determining the current nature 
and extent of impairment attributable to 
his various disabilities, both service-
connected and nonservice-connected.  
Particular emphasis should be given to 
the veteran's sinusitis and bronchial 
asthma.  Appropriate tests should be 
conducted and the examiner should express 
an opinion as to the impact of the 
service-connected disabilities on the 
veteran's ability to obtain or maintain 
gainful employment, with particular 
emphasis given as to the impact of the 
service-connected sinusitis and/or 
bronchial asthma on the veteran's ability 
to work.  

8.  Then, the RO should readjudicate the 
claims at issue.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be provided with an appropriate 
opportunity for response.  

Then, the case should be returned to the Board for further 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The purpose of this REMAND is to obtain additional 
development and to comply with governing adjudicative 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	JOHN PRICHARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



